Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments filed on March 15th, 2021 with respect to the rejection of the pending claims over the prior art of record have been fully considered and are persuasive.  



Allowable Subject Matter
Claims 1-2, 4-10, 12, 14-15, 17-20 and 22 are allowed.  


Reasons for allowance
The following is an examiner’s statement of reasons for allowance:

With respect to claim 1:
One of the closest prior art references, Means et al. (U.S 2016/0142310 A1) discloses

routes coming to or from one or more sites in the virtual private cloud (i.e. receiving, by a first provider edge router PE1 of a cloud network 100, route information associated with a virtual private network 112 in par. [0013], [0002], wherein the provider edge router receives the route information in response to modification in one or more 
routes coming to or from one or more regions in the virtual private network 112 in par. [0040], [0021], [0017], Fig. 1A), the first provider edge device being attached to the virtual private cloud (i.e. the first provider edge device being attached to the virtual private network in par. [0013], Fig. 1A); and
sending, by the first provider edge device, the route information to a cloud controller (i.e. sending routing information, by the PE1 to the regional scale router in par. [0037], Fig. 1A) that is configured to receive the route information and distribute the route information to one or more second provider edge devices of the cloud network (i.e. receiving the route information, by the regional scale router, and distributing the route information to another provider edge router of a cloud network 112 in par. [0040], [0037], [0043], Fig. 5).

Another closest prior art references, Donley et al. (U.S 2015/0200806 A1) discloses  
receiving, by a provider edge device (i.e. edge router (ER) 18 represents provider edge device in par. [0012]) of a cloud network, route information via a route information transmission network (i.e. receiving, by edge router (ER) 18 of a virtual cloud network 20, route information via an outside route information transmission network 14 in par. [0011], [0012], [0044], [0049], Fig. 1), the route information transmission network being different network from the cloud network (i.e. the outside route information transmission network 14 being different network from the cloud network 20 in par. [0012], [0049], Fig. 1).

However, none of the prior art references of record discloses or renders obvious at least the claimed features of:
 “the route information transmission network comprising: the first provider edge device, a route information monitoring system storing the route information, and
a dedicated line connecting the first provider edge device and a cloud controller” (emphases added); and 
“sending, by the first provider edge device via the dedicated line, the route information to the cloud controller that is configured to receive the route information and distribute the route information to one or more second provider edge devices of the cloud network” (emphases added) as recited in claim 1.


With respect to claim 8:
One of the closest prior art references, Means et al. (U.S 2016/0142310 A1) discloses
receiving, in response to a change in one or more routes coming to or from one or more sites in the virtual private cloud, route information associated with the virtual private cloud from a first provider edge device of a cloud network comprising a plurality 112 from a first provider edge router PE1 of a cloud network 100 comprising a plurality of routers in par. [0031], [0030], [0002] Fig. 1A, wherein the regional scale router receives the route information in response to modification in one or more routes coming to or from one or more regions in the virtual private network 112 in par. [0040], [0021], [0017], Fig. 1A); and

bypassing the plurality of routers to distribute the route information to one or more second provider edge devices (i.e bypassing the plurality of regional scale routers to distribute, via a second regional scale router, the route information to another provider edge (PE) router in par. [0038], [0039], [0040]).

Another closest prior art references, Donley et al. (U.S 2015/0200806 A1) discloses 
receiving of a cloud network, route information via a route information transmission network (i.e. receiving, by edge router (ER) 18 of a virtual cloud network 20, route information via an outside route information transmission network 14 in par. [0011], [0012], [0044], [0049], Fig. 1), the route information transmission network being different network from the cloud network (i.e. the outside route information transmission network 14 being different network from the cloud network 20 in par. [0012], [0049], Fig. 1).

However, none of the prior art references of record discloses or renders obvious at least the claimed features of:

 “the route information transmission network comprising: the first provider edge device, a route information monitoring system storing the route information, and a dedicated line connecting the first provider edge device and a cloud controller” (emphases added) as recited in claim 8.


With respect to claim 14:
One of the closest prior art references, Means et al. (U.S 2016/0142310 A1) discloses
receiving, by a first provider edge device of a cloud network, route information associated with a virtual private cloud in response to a change in one or more 
routes coming to or from one or more sites in the virtual private cloud (i.e. receiving, by a first provider edge router PE1 of a cloud network 100, route information associated with a virtual private network 112 in par. [0013], [0002], wherein the provider edge router receives the route information in response to modification in one or more 
routes coming to or from one or more regions in the virtual private network 112 in par. [0040], [0021], [0017], Fig. 1A), the first provider edge device being attached to the virtual private cloud (i.e. the first provider edge device being attached to the virtual private network in par. [0013], Fig. 1A); and
sending, by the first provider edge device, the route information to a cloud controller (i.e. sending routing information, by the PE1 to the regional scale router in par. [0037], Fig. 1A) that is configured to receive the route information and distribute the route information to one or more second provider edge devices of the cloud network 

Another closest prior art references, Donley et al. (U.S 2015/0200806 A1) discloses  
receiving, by a provider edge device (i.e. edge router (ER) 18 represents provider edge device in par. [0012]) of a cloud network, route information via a route information transmission network (i.e. receiving, by edge router (ER) 18 of a virtual cloud network 20, route information via an outside route information transmission network 14 in par. [0011], [0012], [0044], [0049], Fig. 1), the route information transmission network being different network from the cloud network (i.e. the outside route information transmission network 14 being different network from the cloud network 20 in par. [0012], [0049], Fig. 1).

However, none of the prior art references of record discloses or renders obvious at least the claimed features of:
 “the route information transmission network comprising: the first provider edge device, a route information monitoring system storing the route information, and a dedicated line connecting the first provider edge device and a cloud controller” (emphases added) as recited in claim 14.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/PAUL H MASUR/Primary Examiner, Art Unit 2464